This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 RUDY TORRES,

 3          Plaintiff-Appellant,

 4 v.                                                                            NO. 35,587

 5   OFFICER VERONICA GOMEZ, OFFICER
 6   JOHN DOE I and OFFICER JOHN DOE II,
 7   individually and in their official capacities as
 8   officers of the Lovington Police Department,
 9   DAVID RODRIGUEZ, in his official
10   capacity as the Chief of Police of the Lovington
11   Police Department, PADDY DOWNEY, as the
12   Administrator of the Lea County Detention Center,
13   and the as yet unknown agents and employees of the
14   LEA COUNTY DETENTION CENTER,

15          Defendants-Appellees.

16 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
17 William G. Shoobridge, District Judge

18 The Sawyers Law Group
19 James W. Klipstine, Jr.
20 Hobbs, NM

21 for Appellant

22 Childress Law Firm
 1 Ronald J. Childress
 2 Albuquerque, NM

 3 for Appellees Paddy Downey and the Lea County Detention Center

 4 Potts & Associates
 5 Amy L. Glasser
 6 Albuquerque, NM

 7 for Appellees Veronica Gomez, David Rodriguez, and the City of Lovington
 8 Police Department

 9                              MEMORANDUM OPINION

10 WECHSLER, Judge.

11   {1}   Plaintiff filed suit against Defendants in district court, but judgment as a matter

12 of law was entered against him following presentation of his case. The district court’s

13 order was entered on January 27, 2016. Plaintiff then filed a notice of appeal in district

14 court on February 23, 2016, but he did not cause a copy of the notice of appeal to be

15 filed in this Court. In addition, Plaintiff requested an extension of time in which to file

16 a docketing statement from the district court, rather than this Court, despite the fact

17 that, unlike the situation with a notice of appeal, the district court has no authority to

18 grant an extension of time for filing a docketing statement in this Court. In any event,

19 no docketing statement has yet been filed in either this Court or the district court.

20 Defendants have now filed a motion to dismiss Plaintiff’s appeal for failure to comply

21 with the rules of appellate procedure, and the deadline for filing a response to that


                                                2
1 motion has passed. We therefore grant Defendants’ motion to dismiss and dismiss this

2 appeal due to Plaintiff’s failure to perfect the appeal by complying with Rules 12-

3 202(E) and 12-208(B) NMRA.

4   {2}   IT IS SO ORDERED.


5                                              ________________________________
6                                              JAMES J. WECHSLER, Judge


7 WE CONCUR:


8 ________________________________
9 LINDA M. VANZI, Judge


10 ________________________________
11 TIMOTHY L. GARCIA, Judge




                                           3